UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4966



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY MARCELLOUS STEWART,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
04-252-CCB)


Submitted:   July 21, 2006                  Decided:   August 8, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Jeffrey E. Risberg, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Gregory Welsh, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jeffrey Marcellous Stewart entered a conditional guilty

plea to one count of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2000).               He reserved the right

to appeal the denial of his motion to suppress.                   Following his

conviction,    Stewart    timely       appealed,    challenging     the      district

court’s denial of his motion to suppress.

           On appeal from the denial of a motion to suppress, this

court reviews the district court’s legal conclusions de novo and

its factual findings for clear error.              United States v. Jones, 356

F.3d 529, 533 (4th Cir. 2004).              We review the facts in the light

most favorable to the party that prevailed below.                 Id.

           Police officers discovered the incriminating evidence

after being given consent to enter Stewart’s home by a third party.

The   government    can     justify     a   warrantless    search       by    showing

permission    to   search    by   “a    third    party   who   possessed       common

authority over or other sufficient relationship to the premises or

effects sought to be inspected.”                United States v. Matlock, 415

U.S. 164, 171 (1974).

           We have reviewed the record and the parties’ briefs and

conclude that the authority of the third party here was apparent

under the circumstances and the police acted reasonably in relying

on her consent.       See Illinois v. Rodriguez, 497 U.S. 177, 186

(1990); United States v. Kinney, 953 F.2d 863, 866-67 (4th Cir.


                                        - 2 -
1992).   Accordingly, the district court did not err in denying

Stewart’s motion to suppress.

          Therefore, we affirm Stewart’s conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 3 -